IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


FELICIA PIERCE,                         : No. 632 EAL 2014
                                        :
                   Respondent           : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
CPR RESTORATION & CLEANING              :
SERVICES, LLC,                          :
                                        :
                   Petitioner           :


                                    ORDER


PER CURIAM

     AND NOW, this 14th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.